Citation Nr: 1132641	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-15 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

2.  Entitlement to a compensable rating for residuals, contusion to the back secondary to a shrapnel wound injury.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2000 to July 2000, from February 2003 to May 2003, and from December 2003 to March 2005.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.  

In May 2008, the Veteran testified at a formal hearing over which a Decision Review Officer of the RO presided.  A transcript of that hearing has been associated with the claims file.

As reflected in an April 2011 Report of Contact, the Veteran reported that he filed informal claims for increased rating for his service-connected posttraumatic stress disorder and migraine headaches disabilities, as well as a dependency claim for his spouse and child, and an application to enter the Vocational Rehabilitation and Education program.  These issues have been raised by the record, but have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Service Connection for a Skin Disorder

The Veteran claims that he currently has a skin disorder that is related to his active  service.  During the May 2008 hearing, he asserted that while on active duty in Iraq, he experienced a skin rash on his neck, groin, and hands.  He also reported that his symptomatology was manifested by changes in his skin pigmentation.  He essentially reported that his skin symptomatology had continued following his separation from service.  Having reviewed the evidence of record, the Board finds that additional development is needed prior to the adjudication of his claim.

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred in service alone is not enough.  There must be chronic disability resulting from that injury or event.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 71 Fed. Reg. 75669 (2006).

The definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2).

Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).  Significantly, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

In this case, the claims file confirms that the Veteran served in the Southwest Asia theater of operations.  

The Veteran's VA medical records show that he has been treated for skin symptomatology following his separation from active service.  In this regard, an August 2006 VA treatment record shows that he had two hypopigmented skin lesions.  VA treatment records dated in February 2007 show that he reported having a painful, itchy rash on both of his legs ever since his service in Iraq.  In a May 2008 VA treatment record, he reported having dry, itchy, flaky skin and loss of pigment that began during his deployment to Iraq.  He was assessed as having vitiligo and eczema.  The Veteran's VA treatment records also show that the Veteran was treated for jaundice, unspecified, not of newborn in April 2008.  

In July 2008,the Veteran underwent a VA skin disease examination, at which time he was assessed with  one hand, two foot syndrome, and possible early vitiligo.  His claims file was reviewed by the July 2008 examiner in December 2010 for the purpose of obtaining further clarification as to his previous diagnoses.  The examiner noted the Veteran's reported history of experiencing skin symptomatology during his service in Iraq.  He essentially stated that at the time of the July 2008 examination, the Veteran's symptomatology was most likely compatible with early vitiligo and one hand-two foot syndrome, which was tinea manual and tinea pedis.  The examiner noted that the Veteran continued to have problems with fungus.  The examiner essentially noted that previous laboratory testing indicating possible atopic dermatitis.  He went on to state that the Veteran's conditions were related to pre-active duty diagnoses of tinea corporis and cruris.  However, he highlighted that the Veteran was not evaluated for any other possible conditions.  Thus, it does not appear that the Veteran's claimed skin disorder was fully evaluated.  Moreover, the examiner did not address whether any of the Veteran's skin symptomatology was related to his Gulf War service.  

Because the Veteran has confirmed service in the Southwest Asia theater of operations during the Persian Gulf War, has skin symptomatology that has been attributable to multiple diagnoses, and has essentially raised the issue of service connection for an undiagnosed illness (which has not been adjudicated by the RO), the Board finds that a remand is necessary for the claim for service connection for a skin disorder to be readjudicated with consideration as a manifestation of an undiagnosed illness.  Specifically, the Veteran should be afforded a VA examination, to be performed in accordance with Gulf War protocols, to determine if he has an undiagnosed illness manifested by skin symptomatology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F. R. § 3.159(c)(4).


Increased Disability Rating for Residuals of Contusion to the Back

The Veteran has essentially claimed that the current disability rating for his service-connected residuals of a contusion to the back does not take into account all of the manifestations of his disability.  He has reported that he experiences pain in his left thoracic area where he incurred shrapnel injuries due to an in-service improvised explosive device (IED).  Having reviewed the evidence of record, the Board finds that this aspect of his disability has not been properly addressed by the currently assigned disability rating.  

The Board notes that except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) held that the described conditions in that case warranted 10 percent disability ratings under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 6 Vet. App. at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

The record reflects that the Veteran was granted service connection for residuals of a contusion to the back, secondary to shrapnel, by way of a November 2005 rating decision.  The Veteran's disability was rated under Diagnostic Code 7805, which provides the rating criteria for scars.  However, a review of the medical evidence of record indicates that the Veteran's residuals disability may be manifested by possibly by neurological damage and muscle pain.  Specifically, VA treatment records dated in September 2006, February 2007, August 2008, and September 2008 document his reports of pain in the left lower thorax since being struck by shrapnel that came through his flack jacket during his military service.   He was diagnosed with chronic pain in September 2006.  In a March 2010 VA treatment record, the examiner noted that previous investigations of his gunshot wound to the left posterior truncal area revealed X-ray evidence of "nerve damage."  However, there is no indication that the Veteran was diagnosed with a neurological disorder associated with his in-service shrapnel wound injury.  

Essentially, it does not appear from a review of the claims file that the RO/AMC has given consideration or the Veteran has been evaluated as to whether his residuals, contusion to the back secondary to shrapnel may be manifested by a distinct and separate muscular,  neurological, or orthopedic symptomatology.  As reflected above, the medical evidence of record does not adequately address this issue.  Moreover, the record reflects that the RO has not discussed the criteria for separate disability ratings in accordance with 38 C.F.R. § 4.14 or otherwise discussed the possibility of separate disability ratings for any muscular or neurologic manifestations associated with his in-service shrapnel injury.  Instead, the Veteran was assigned one rating for the scar symptomatology.  However, it appears that separate or alternative ratings may be warranted as his disability, while encompassing only one physical location, may manifest with distinct orthopedic, muscular, or neurological symptomatology.  As it does not appear that the RO has considered separate ratings for the Veteran's disability, a remand is warranted as to this issue.

While the Board regrets having to remand this case, to proceed upon the merits of the case would raise serious due process issues, especially in light of the nonadversarial and pro-claimant VA claims adjudication system and result unnecessary delays of the adjudication.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for appropriate VA examinations to determine the nature, extent, and etiology of his claimed skin disorder, which he alleges is due to his service in Southwest Asia during the Persian Gulf War.  The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion must address the following:

(a)  State whether the Veteran has a skin disorder that is attributable to a known clinical diagnosis, or whether any such problem is a manifestation of an undiagnosed illness.

(b)  If any skin problem is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not that the disorder was caused by or aggravated beyond its natural progression in service.  In offering these opinions, the examiner should acknowledge and discuss any lay evidence as to the onset and continuity of symptomatology.

A clear rationale for all opinions and a discussion of the facts and medical principles involved must be provided in a legible report.  In so doing, the examiner must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  However, if any requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO/AMC shall schedule the Veteran for an appropriate examination to assess all current manifestations of the service-connected residuals of a contusion to the back secondary to shrapnel disability.  The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner prior to conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail. 

The examiner should identify all residuals attributable to the Veteran's service-connected residuals contusion to the back disability, to include any scars, muscle, orthopedic, and neurological residuals.  If there are no muscle, orthopedic, or neurological residuals found, the examiner should so state.  With regards to any residuals attributable to the Veteran's disability, the examiner is asked to discuss the following:  

(a) For any residual orthopedic back conditions, the examiner should note the range of motion for the back in the location of any residual scars and should state what is considered normal range of motion.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner(s) is asked to describe whether pain significantly limits functional ability during flare-ups or when the right thigh is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

(b) For any residual muscle conditions, the examiner should specifically discuss the severity of any muscle impairment resulting from the Veteran's service-connected residuals, contusion to the back disability, and identify which, if any, muscle groups are involved.

(c) Finally, for any neurological conditions attributable to the service-connected disability, the examiner should specifically discuss the extent, if any, of paralysis of the nerves involved, if present.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  However, if any requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



